Citation Nr: 0820057	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-36 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In the veteran's VA Form 9, dated in October 2005, he 
requested a hearing before a Board member.  In correspondence 
dated in November 2005, the veteran withdrew his hearing 
request.

In August 2006, the veteran submitted lay evidence in support 
of his claim directly to the Board.  The veteran has waived 
initial RO consideration of this evidence and the Board will 
proceed with appellate review.  38 C.F.R. § 20.1304(c) 
(2007).  


FINDING OF FACT

The competent medical evidence does not link the veteran's 
claimed tinnitus to his active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in July 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connection for tinnitus.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, no disability rating or effective date 
will be assigned and failure to notify the veteran of these 
elements has resulted in no prejudice.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and provided him with a VA audiological 
examination.  The RO also attempted to corroborate the 
veteran's report of sustaining acoustic trauma in service.  
In correspondence dated in November 2005, the RO requested 
the veteran provide details of the alleged event, such as 
when and where the event took place.  The veteran responded 
in a letter dated in November 2005 and provided the requested 
information.  The RO then requested the veteran's personnel 
records from the National Personnel Records Center (NPRC) in 
an attempt to find evidence corroborating the veteran's 
account.  These records have been associated with the claims 
file.  

The veteran has not informed the RO or the Board of any 
additional evidence relevant to this appeal.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The pertinent medical evidence consists of the veteran's 
service medical records and a VA audiological examination 
report, dated in November 2004.  None of these records showed 
that tinnitus began during or was otherwise related to the 
veteran's active duty service.  The veteran's service medical 
records were negative for any complaints or diagnoses of 
tinnitus.  These records, therefore, do not support the 
veteran's claim.

The VA audiological examination report also failed to support 
the veteran's claim.  In that report, Dr. T.S. discussed the 
veteran's subjective complaints, pertinent medical history 
including service medical records, and current audiological 
examination findings.  Dr. T.S. concluded that it was not as 
likely as not that the veteran's tinnitus resulted during 
military service.  In support of his opinion, Dr. T.S. noted 
that the veteran's military occupational specialty was 
postal/mail clerk, which was not consistent with acoustic 
trauma.  Dr. T.S. also cited the veteran's audiometric 
thresholds as reported in his pre-induction, induction, and 
separation examination reports.  These reports, according to 
Dr. T.S., showed the veteran's hearing to be within normal 
limits.  Dr. T.S. stated that any changes noted in these 
thresholds could be considered normal day to day 
fluctuations.  Current examination findings, according to the 
doctor, also showed hearing to be within normal limits.  This 
report does not support the veteran's claim.

Although the medical evidence does not support the veteran's 
claim, the veteran is competent to provide his own lay 
statements linking his tinnitus to his active duty service 
because tinnitus (i.e. ringing in the ears) is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).  When a veteran is competent to provide lay 
statements that a disability began in service, the question 
turns to whether such lay statements are credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

Here, the Board does not find the veteran's statements 
linking the onset of his tinnitus to his active duty service 
to be persuasive.  Weighing against the claim is the absence 
of any complaints of ringing in the ears during the veteran's 
service or for a decade thereafter.  Although the lack of 
such records does not, in and of itself, render lay evidence 
not credible, the absence of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  

Also weighing against the veteran's claim are that his 
service medical records failed to objectively show a decrease 
in his hearing beyond what Dr. T.S. considered to be normal 
fluctuations.  The absence of clinically significant hearing 
loss in service sheds doubt on his contentions that he was 
exposed to acoustic trauma at that time.  Last, the Board has 
considered the veteran's personnel records and DD Form 214, 
which failed to corroborate his account of experiencing 
acoustic trauma.  The preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 


ORDER

Service connection for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


